                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION
ANTHONY MAYS, et al.,                             )       Case No. 20-CV-2134
                                                  )
                Plaintiffs,                       )       Hon. Matthew F. Kennelly,
                                                  )       in his capacity as Emergency Judge
v.                                                )
                                                  )
THOMAS J. DART, Sheriff of Cook County,           )       Hon. Robert W. Gettleman,
                                                  )       District Court Judge
                Defendant.                        )
                                                  )       Hon. M. David Weisman,
                                                  )       Magistrate Judge
                                                  )


                               DEFENDANT’S EXHIBIT LIST


     A. SAO Response to Public Defender Petition in Cook County Circuit Court
     B. Declaration of Henriette Gratteau
     C. Public Defender Petition in Cook County Circuit Court
     D. Amicus Brief in Support of Public Defender Petition in Cook County Circuit Court
     E. Judge Martin, 3/23/20 Order
     F. Declaration of Michael Miller
     G. Declaration of Concetta Menella
     H. Declaration of Rebecca Levin
     I. Declaration of Ronald Lankah
     J. Declaration of Patricia Horne
     K. Declaration of Elizabeth Scannell
     L. Declaration of Sonjourner Colbert
     M. Declaration of Matthew Burke
     N. Declaration of Jane Gubser
     O. CDC Guidance on Management of Coronavirus Disease 2019 (COVID-19) in
        Correctional and Detention Facilities
     P. Cook County Sheriff’s Office, Coronavirus Operation Plan
     Q. Declaration of Brad Curry
     R. Declaration of Peter Orris
